JOHN R. BROWN, Circuit Judge,
concurring.
I concur fully in the Court’s opinion. But in doing so, I wish to emphasize why the most potent threat to our decision — the Tax Injunction Statute, 28 U.S.C. § 1341 — is non-existent.
Urged earnestly by Texas state authorities is the sweeping provision of the statute:
The district courts shall not enjoin, suspend or restrain the assessment, levy or collection of any tax under State law where a plain, speedy and efficient remedy may be had in the courts of such State.
On the face of things, the complaint here is that ASTA is unconstitutional because it is preempted by ERISA, the determination of which can, and ought to, be by Texas courts in the first instance. The awkwardness of this otherwise plausible contention is best illustrated by assuming we were to adopt it: because of ERISA’s sweeping preemption, the Texas court having the injunction against the tax before it would have to determine whether that action was preempted. The Court’s decision would raise thorny questions of review. Review would have to be through the Texas appellate hierarchy with the ultimate hope of Supreme Court review by certiorari. 28 U.S.C. § 1254 (Supp.1990). Not that the Texas appellate courts would not have the duty or power to determine the question of ERISA preemption, but the consequences of the Texas courts declaring such preemption would compel dismissal of the Texas court injunction effort.
Now all such confusing possibilities are eliminated by two recent opinions of the Texas Supreme Court,1 especially in Gor-man. In an exhaustive opinion by Justice Gonzalez, Gorman directly and in effect holds that where the controversy is preempted by ERISA, the state court lacks subject matter jurisdiction and that exclusive jurisdiction is in the federal courts.2
Except for state court cases asserting one or more of the three claims specifically identified in § 1132(a)(1)(B), ERISA pre*1105emption “would deprive state courts of subject-matter jurisdiction to hear the claim.” 3 Unlike preemption as an “affirmative defense,” which can be waived, preemption of the case as not within the limited scope of § 1132(a)(1)(B) “is jurisdictional in nature and cannot be waived.”4
Since the Supreme Court of Texas, by its own deliverance, would have to hold a state court injunction suit preempted, there is nothing to be served by our initially requiring it.
Because of this consequence, we do not have to determine whether ERISA amounts, in effect, to an implied repeal of the federal Tax Injunction statute. Preemption by ERISA is self-executing to make the Tax Injunction statute of no consequence.

. Pamela Chambers Gorman v. Life Insurance of North America, et al., — S.W.2d — (1991) [34 The Texas Supreme Court Journal, 457].
James C. Cathey, et al. v. Metropolitan Life Insurance, et al., 805 S.W.2d 387 (Tex.1991) [34 The Texas Supreme Court Journal, 309].


. See Gorman, — S.W.2d at — [34 Tex.Sup.Ct. J. at 460],


. Id. at — [34 Tex.Sup.Ct. J. at 460],


. Id. at — [34 Tex.Sup.Ct. J. at 459].